DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beils et al. (DE 102005007730).
 	Regarding claim 1, Beils et al. disclose a system for assembling sets of medical instruments and/or pharmaceutical products, the system comprising:
a control system (7) comprising or being connected to a database (15), said database comprising data objects corresponding to available medical instruments and/or pharmaceutical products (see paragraph [0027]);
an input area (2,9), arranged to receive batches of unsorted medical instruments or pharmaceutical product containers;
an identification area (3) having an identification unit;
a temporary sorting area comprising a plurality of storage positions for medical instruments and/or pharmaceutical product containers (1), the storage positions being provided with visual indications capable of visually indicating one of said plurality of storage position at a time (see paragraph [0027]); and
an output area, possibly being overlapping with the input area, arranged to receive medical instruments and/or pharmaceutical products as assembled sets (see paragraph [0027]-[0028]);
wherein the controller is arranged to receive information from the identification unit obtained when a medical instrument and/or pharmaceutical product container is arranged on said identification area (see paragraphs [0027]-[0028]), and to identify the medical instruments or pharmaceutical product container in said database (see paragraphs [0027]-[0028]), to dedicate and visually indicate an empty storage position for said identified medical instrument or pharmaceutical product container in said temporary sorting area and to visually indicate occupied storage positions in said temporary sorting area one at a time in accordance with a set order (see paragraphs [0027]-[0028]).
	Regarding claim 2, Beils et al. disclose the system of claim 1, wherein the identification unit (3) comprises an optical identification unit (see “reads… a bar code” in paragraph [0027]).
	Regarding claim 3, Beils et al. disclose the system of claim 1, wherein identification of said medical instrument and/or pharmaceutical product is based on recognition of at least one of: a machine readable optical identification (11), a radio frequency identification (RFID), physical dimensions, physical shape, and weight.
	Regarding claim 4, Beils et al. disclose the system of claim 1, wherein the temporary sorting area comprises a table surface comprising a plurality of visual indications (see Figure 1).
	Regarding claim 8, Beils et al. disclose the system of claim 1, wherein the temporary sorting area comprises at least one of: a shelf (1) and hooks, arranged on a supporting structure.
	Regarding claim 9, Beils et al. disclose the system of claim 1, further comprising a display arranged to display information to the user about at least medical instrument and/or pharmaceutical products to be picked in accordance with a set order (see paragraph [0028]).
	Regarding claim 10, Beils et al. disclose the system of claim 1, further comprising a confirmation button (see paragraph [0028]).
	Regarding claim 11, Beils et al. disclose the system of claim 1, further comprising a label writer being communicably coupled to said controller (see paragraph [0028]).
	Regarding claim 12, Beils et al. disclose a workplace arrangement comprising a plurality of systems in accordance with claim 1 (see paragraph [0028]).
	Regarding claim 13, Beils et al. disclose the workplace arrangement of claim 12, wherein the systems are arranged back-to-back (see paragraph [0028]), in a triangular or quadratic configuration. 
	Regarding claim 14, Beils et al. disclose the workplace arrangement of claim 12, further comprising at least one shared resource arranged between the systems (see paragraph [0028]).
	Regarding claim 15, Beils et al. disclose a method for assembling sets of medical instruments and/or pharmaceutical products, the method comprising: 
receiving a batch of unsorted medical instruments or pharmaceutical product containers (see paragraph [0027]); 
automatically identifying with a controller (7) one medical instrument or pharmaceutical product container at time using an identification unit; 
assigning with the controller an empty storage position (1) in a temporary sorting area to the identified medical instrument or pharmaceutical product container (see paragraphs [0027]-[0028]);
visually indicating the assigned storage position with the controller (see paragraphs [0027]-[0028]); 
acquiring a set order in said controller (see paragraphs [0027]-[0028]); and 
visually indicating, with said controller, occupied storage positions in said temporary sorting area one at a time in accordance with the set order (see paragraphs [0027]-[0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beils et al. (DE 102005007730) as applied to claims 1-4 and 8-15 above, and further in view of Kelman et al. (WO 2017/011646).
	Regarding claim 5, Beils et al. disclose the system of claim 4. However, they do not disclose a system wherein the table surface with said visual indications comprises a transparent or semi-transparent top cover, and a LED plate formed by a plurality of LED circuit boards beneath said top cover. Kelman et a. disclose a system wherein the table surface with said visual indications comprises a transparent or semi-transparent top cover, and a LED plate formed by a plurality of LED circuit boards beneath said top cover (see “touch screen” in paragraph [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Beils et al. by including a system wherein the table surface with said visual indications comprises a transparent or semi-transparent top cover, and a LED plate formed by a plurality of LED circuit boards beneath said top cover, as disclosed by Kelman et al., for the purpose of providing a touch screen (see paragraph [0053]).
	Regarding claim 6, Beils et al. in view of Kelman et al. disclose the system of claim 5. Furthermore, Kelman et a. disclose a system wherein the LED circuit boards have a quadratic or rectangular form, and a break line extending along at least one of the two diagonals (see “touch screen” in paragraph [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Beils et al. by including a system wherein the LED circuit boards have a quadratic or rectangular form, and a break line extending along at least one of the two diagonals, as disclosed by Kelman et al., for the purpose of providing a touch screen (see paragraph [0053]).
	Regarding claim 7, Beils et al. disclose the system of claim 4. However, they do not disclose a system wherein the table surface with said visual indications comprises a display. Kelman et a. disclose a system wherein the table surface with said visual indications comprises a display (see “touch screen” in paragraph [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Beils et al. by including a system wherein the table surface with said visual indications comprises a display, as disclosed by Kelman et al., for the purpose of providing a touch screen (see paragraph [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
5/21/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655